DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

			MATTER OF RECORD
Applicant is reminded of the species election requirement and subsequent species election. The Examiner required Applicant to make a species election for the activity element and a species election for the targeting element. For the activity element, Applicant elected an interferon. For the targeting element, Applicant elected an antibody variable region. Please Requirement for Restriction (dated 2/19/2020, pages 4-6), previous Office Action (dated 9/8/2020, page 2) and original claims 60 and 61 from the CLAIM set  (dated 6/11/2020). 
Newly submitted claims 92 and 94 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 61 was drawn to a general antibody variable region. Newly submitted claims 92 and 94 are drawn to distinct species of receptors to which the antibody variable region specifically binds to. 
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 92 and 94 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 05 July 2022, have been entered in full.  Claims 67, 92 and 94 are withdrawn from consideration as being drawn to a non-elected invention. Claims 1-42, 60-63 and 85-89 are canceled.  Claims 43 and 90 are amended. New claims 91 and 93 are added. Claims 43-59, 64-66, 68-84, 90, 91 and 93 are under examination.
	
	
			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 05 July 2022) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
Withdrawn Objections And/Or Rejections
The rejection of claim 90 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as set forth at pages 7-8 of the previous Office Action (31 January 2022), is withdrawn in view of the amendment (05 July 2022).

	
	
Claim Rejections-35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description requirement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-59, 64-66, 68-84, 90, (and new claims 91 and 93) remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The basis for this rejection is set forth at pages 3-7 of the previous Office Action (31 January 2020).

APPLICANT’S ARGUMENTS
	Applicant argues that they have amended the claims to expedite prosecution. Applicant argues that claim 43 is amended herein to recite that the targeting element is “an antibody, an antibody variable region, or an antigen-binding portion of an antibody” and the activity element is “a cytotoxic protein; a cytokine; a regulatory protein; a tumor necrosis factor receptor ligand; an interferon; or an active fragment thereof.”
Applicant argues that New claim 91 recites that the targeting element is “an antibody, an antibody variable region, or an antigen-binding portion of an antibody” and the activity element is “an interferon.” Applicant argues that New claim 92 recites that the targeting element is “an antibody, an antibody variable region, or an antigen-binding portion of an antibody” specific for one of the named receptors, and the activity element is “IFNa.” 
	Applicant argues that the instant claims recite structural limitations. Applicant argues that Targeting elements are disclosed on pages 13-15 of the instant specification.  Applicant argues that this provide over 100 exemplary targeting element structures, along with more than 100 exemplary first receptors for which cognate targeting elements are available merely by selecting an antibody from a catalog. Applicant argues that Activity elements are disclosed in the specification. Applicant argues that this directs one of ordinary skill in the art to where the art was already in possession of multiple variant activity elements and their known binding affinities. 
	Applicant maintains that the MPEP is clear that actual reduction to practice is only one way of showing possession. MPEP 2163(I). Applicant argues that the  Office is attempting to require actual reduction to practice where such a requirement is not authorized by statutory or judicial authority. Applicant argues that the entire art was in possession of a representative number of individual activity elements and targeting elements. 

EXAMINER’S RESPONSE
	Applicant’s arguments have been fully considered but are not found persuasive.
The claimed method requires the use of undisclosed targeting elements and undisclosed activity elements. In order to evidence possession of the claimed method, one would need to demonstrate possession of the claimed process steps which require the use of undisclosed compounds.	
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through establishment of a structure-function correlation (show a structure is correlated with the function) OR through a sufficient description of a representative number of species (show a representative number of species that have the function.  There must be enough species that are representative of the full breadth of the genus).
Regarding structure-function correlation:  
1.  The instant claims are drawn to method of making a fusion protein comprising a targeting element and an activity element with a linker located between said elements. There is substantial variation within the genus.
 The instant claims encompass a genus of targeting elements that comprises any/all antibodies, antibody variable regions or antigen-binding portions of an antibody AND wherein said targeting elements must have the biological function of binding to a first receptor on a target cell AND the equilibrium constant of the targeting element for the first receptor is higher than that of the activity element for the second receptor AND wherein said targeting elements must has the biological functions recited in claims 64, 65, 66, 68, 69, 70, 74, 75 and/or 76.  
The instant claims encompass a genus of activity elements that comprises all cytotoxic proteins, regulatory proteins, tumor necrosis factor receptor ligands, interferons, or an active fragment thereof wherein said activity element has a mutation(s) that results in the biological function of reduced binding affinity to the second receptor compared to the binding affinity of the wildtype activity element AND wherein said activity elements must have the biological functions as recited in claim 43 (i), (ii), (iii) or (iv) AND wherein said activity elements must have the biological functions as recited in claims 47, 48, 50, 51, 52, 57, 58, 59, 73, 74, 75 and/or 76. 
It is noted that the claims do not recite a specific mutation for the activity element. The claims which are drawn to a variant of an activity element encompass any type of amino acid substitution(s), deletion(s), and/or insertion(s), as long as the activity element has the claimed activity. The number of structures encompassed by the claims may be vast or conversely there may be no structures that possess the claimed function.
	Applicant cites various pages in the specification but  the specification does not describe any correlation between those sequences and the structure of any compounds with the claimed function. For example, there is no teaching in the specification regarding which part of a cytotoxic protein (i.e. activity element) can be varied while retaining the biological function as recited in the instant claims. There is no information regarding what structural features would likely be associated with such function. There is no disclosure of a correlation between function and structure. 
In summary, the specification does not describe the structure for substitution variants, deletion variants or insertion variants with the biological function. The specification does not describe other species in the genus by structure, or physical and/or chemical characteristics. The level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which of those proteins have the claimed activity.
Regarding a representative number of species: the instant specification fails to describe a representative number of species to provide adequate written description of the claimed genus as per MPEP § 2163.  A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
1.  In the instant case, the Examples provide an actual reduction to practice of manufacturing the following species of the claimed genus: IFN (alpha)-EGF; MR1-1- TRAIL and 10F7MN- EPO (pages 35-65).  A description of 3 structurally diverse species, which meet the functional limitations is not representative of a genus of structurally ill-defined targeting elements and activity elements having the required biological functions encompassed by the claims. There is substantial structural variation within the genus and the instant specification fails to describe a sufficient variety of species to reflect the variation within the genus. There must be enough species that are representative of the full breadth of the genus.
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

	
NEW CLAIM REJECTIONS/OBJECTIONS
Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 90 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 90 recites the limitation "wherein the wild-type second receptor binding protein".  Claim 90 depends from claim 43, which recites “variant of a wild-type second receptor binding protein”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Objections
Claims 65, 69 and 70 are objected to because of the following informalities: The instant claims contain typos.   
Claim 65 is objected to because it recites, “The method of claim 65..”
	Claim 69 is objected to because it recites,  “The method of claim 69..”
	Claim 70 is objected to because it recites, “The method of claim 70..”
	Appropriate correction is required.
	
	


				Conclusion

			No claims are allowed. 




	
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        10/13/2022